United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                                                                                    December 29, 2003
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                  Charles R. Fulbruge III
                                 FOR THE FIFTH CIRCUIT                                    Clerk



                                        No. 03-50531
                                      Summary Calendar



       TINNA BELDIN,

                                                           Plaintiff-Appellant,

                                             versus

       TRAVIS COUNTY; STEPHEN L. WILLIAMS,
       in his official capacity,

                                                           Defendants-Appellees.


                   Appeal from the United States District Court for
                            the Western District of Texas
                           (USDC No. A-02-CV-572-SS)
           _______________________________________________________


Before REAVLEY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

       Plaintiff Tinna Beldin filed a claim for compensation under the Fair Labor

Standards Act, 29 U.S.C. § 203. Without requesting or receiving wages, the plaintiff



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
performed services to assist her mother, Sally Decker, who was employed by the Travis

County Health & Human Services Department. The plaintiff provided no objective

indicia of an employment relationship.

       Travis County filed a motion for summary judgment. Pursuant to Rule 56(c) of the

Federal Rules of Civil Procedure, the district court found that Travis County was entitled

to a judgment as a matter of law. We affirm the decision of the district court as there was

no evidence that the plaintiff should be considered an employee under the Fair Labor

Standards Act. The FLSA ought to be interpreted broadly, but it was “not intended to

stamp all persons as employees, who, without any express or implied compensation

agreement, might work for their own advantage on the premises of another. Walling v.

Portland Terminal Co., 330 U.S. 148, 152 (1947).

AFFIRMED.




                                             2